NUMBER 13-08-00621-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE EVANSTON INSURANCE COMPANY



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, Evanston Insurance Company, filed a petition for writ of mandamus and a
motion for emergency stay in this cause on November 6, 2008.  Relator argued that the
trial court abused its discretion in ordering privileged documents to be entered into
evidence at trial, and accordingly, asked this Court to stay the trial.  
	The Court granted the motion for emergency stay, in part, insofar as the trial court's
order allowing the specified documents to be entered into evidence was ordered stayed
pending further order of this Court, or until the case is finally decided, and denied the
motion for emergency stay, in part, insofar as the trial could continue pending further action
by this Court.  The Court requested that the real party in interest, Maria F. Pineda,
individually and d/b/a San Luis Mexican Restaurant, by and through counsel, file a
response to relator's petition for writ of mandamus on or before 9:00 a.m., Friday,
November 7, 2008.  By correspondence of that date, the real party in interest informed the
Court that the trial court withdrew the ruling that is the subject of this petition for writ of
mandamus, and "Relator and Real Party in Interest believe that the relief requested in the
Petition for Writ of Mandamus . . . is now moot."  
	The Court, having examined and fully considered the petition for writ of mandamus
and the subsequent events relating thereto, is of the opinion that the petition for writ of
mandamus should be dismissed.  Accordingly, the stay previously imposed by this Court
is LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting
temporary relief is effective until the case is finally decided.").  The petition for writ of
mandamus is DISMISSED.   

								PER CURIAM


Memorandum Opinion delivered and
filed this 10th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).